Citation Nr: 0820899	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  04-39 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
amputation of the right leg below the knee with residual 
dizziness due to medication.  

2.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from October 1953 to July 
1956.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this case for further 
development in June 2007.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to compensation under 38 
U.S.C.A. § 1151 for amputation of the right leg below the 
knee with residual dizziness due to medication.  The 
veteran's claim arises from a surgery that he underwent at 
the VA Medical Center (VAMC) in Phoenix, Arizona in November 
2002 where his right 5th toe/base of the metatarsal was 
amputated due to floppy toe/hammer toe with prominent base 
status post previous partial ray resection.  The veteran 
asserts that he came down with an infection from this 
surgery, which lead to a right leg amputation just below the 
knee in April 2003.   The Board remanded this issue in June 
2007 because medical records concerning this surgery had not 
been associated with the record.  On remand, the RO obtained 
VA treatment records from November 2002 to March 2003, which 
included notes concerning the November 2002 surgery.  
However, while the veteran was afforded a VA medical opinion 
in November 2004, it appears that the examiner did not have 
all of the veteran's treatment records.  The examiner noted 
that detailed progress notes concerning the veteran's right 
foot surgeries were not available as well as documentation of 
the consent.  Again, at the conclusion of this opinion, the 
examiner stated that complete VA medical records were not 
available.  Thus, while the Board regrets further delaying 
appellate review of this case, the Board finds that the 
claims file should be sent to the same VA medical doctor who 
gave the November 2004 VA opinion for review of the 
additional medical evidence that may not have been available 
at the time of his prior opinion.  After reviewing the 
evidence, the examiner should determine whether it changes 
his prior opinion.  If the same examiner is not available, 
the claims file should be sent to another appropriate VA 
examiner for an opinion.  See 38 C.F.R. § 3.159(4).  

Moreover, in light of the need to remand for another VA 
medical opinion, the RO should contact the VAMC in Phoenix, 
Arizona and request whether any additional documentation 
concerning the November 2002 surgery, which may not be 
available electronically, such as the consent, has been 
located in the interim.  

Lastly, as the issue of entitlement to specially adapted 
housing is inextricably intertwined with the issue of 
entitlement to compensation under 38 U.S.C.A. § 1151, this 
issue is also remanded to the RO.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should contact the VAMC in 
Phoenix, Arizona to request whether any 
additional documentation concerning the 
November 2002 surgery, which may not be 
available electronically, such as the 
veteran's consent, has been located in 
the interim.   

2.  The claims file should be forwarded 
to the same doctor who gave the November 
2004 VA opinion.  After reviewing the 
claims file, to specifically include the 
additional evidence associated with the 
file since the November 2004 opinion, the 
examiner should offer an opinion as to 
the following:

a)  Is there is a 50 percent probability 
or greater that the veteran incurred a 
chronic disability or suffered additional 
disability as a result of the November 7, 
2002 surgery?  If so, please describe the 
degree of additional disability.

b) If additional disability did result 
from the November 7, 2002 surgery, was 
the proximate cause of any such 
disability or aggravation the result of 
either (i) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the VA facility care or medical treatment 
or (ii) an event not reasonably 
foreseeable.  

A complete rationale for the opinions 
expressed should be provided.

If the VA doctor who gave the November 
2004 opinion is not available, the claims 
file should be forwarded to another 
appropriate VA examiner to offer an 
opinion on the above. 

3.  Thereafter, the issues on appeal 
should be
readjudicated.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



